       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Roosevelt Meeks,                              Case No.: 1:18-cv-03666-TWT-WEJ

                Plaintiff,

      vs.

Equifax Information Services, LLC, et al.

               Defendants.


   PLAINTIFF’S RESPONSE TO DEFENDANT TRANS UNION, LLC’S
  MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

      NOW COMES the Plaintiff, ROOSEVELT MEEKS, by and through his

counsel, and responds to Defendant Trans Union, LLC’s (“Trans Union”) motion to

dismiss as follows:

                                INTRODUCTION

      Trans Union primarily argues that Plaintiff failed to allege an inaccuracy in

its reporting of Santander Consumer USA Inc.’s (“Santander”) trade line and that its

reporting of “historical” data is accurate.    However, Plaintiff does not allege

inaccuracies regarding historical information in the Santander tradeline. Rather,

Plaintiff alleges that the reporting of a scheduled monthly payment of $613.00 for a

charged off and closed account is inaccurate and harms Plaintiff’s credit score. The

Credit Reporting Resource Guide, which is the industry standard for credit reporting,


                                         1
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 2 of 13




required the Santander trade line to report with a scheduled monthly payment

amount of zero after the underlying account was charged off and closed.

Accordingly, Plaintiff properly pled that Trans Union violated the Fair Credit

Reporting Act (“FCRA”) by failing to correct the reporting of the scheduled monthly

payment obligation by Plaintiff to $0 in response to his dispute.

      Trans Union also argues that Plaintiff did not sufficiently plead his damages,

and that Plaintiff did not sufficiently plead his claims for willfulness. However, each

of Trans Union’s arguments lacks merit, for the reasons discussed below. Therefore,

Plaintiff requests this Court to deny Trans Union’s motion to dismiss.

                            STATEMENT OF FACTS

      Santander is reporting its trade line in Plaintiff’s Trans Union credit file with

a monthly scheduled payment of $613.00. (Doc #10, ¶ 7.) The account reflected in

Santander’s trade line (“the account”) was charged off and closed. (Doc #10, ¶ 8.)

Santander accelerated the payment schedule and closed the account. (Doc #10,

¶ 8, emphasis added.)

      On July 12, 2018, Plaintiff obtained his Trans Union credit disclosure and

noticed the Santander trade line was reporting inaccurately with an erroneous

scheduled monthly payment of $613.00. (Doc #10, ¶ 16.) On or about July 27,

2018, Plaintiff submitted a letter to Trans Union disputing the Santander trade line.

(Doc #10, ¶ 17.) In his dispute letter, Plaintiff explained that the account was


                                          2
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 3 of 13




charged off and that he no longer has an obligation to make monthly payments. (Doc

#10, ¶ 18.) Plaintiff asked Trans Union to report the scheduled monthly payment

amount as $0. (Doc #10, ¶ 19.) Upon information and belief, Trans Union

forwarded Plaintiff’s consumer dispute to Santander.        (Doc #10, ¶ 20.)      On

September 12, 2018, Plaintiff obtained his Trans Union credit disclosure, which

showed that Trans Union and Santander failed or refused to report the scheduled

monthly payment as $0 on the Errant Trade Line. (Doc #10, ¶ 21.)

      Trans Union failed to follow reasonable procedures to assure maximum

possible accuracy of the information it reported about Plaintiff. (Doc #10, ¶¶ 52,

59.) Trans Union also failed to conduct a reasonable investigation of Plaintiff’s

dispute. (Doc #10, ¶¶ 53, 60.) As a direct and proximate cause of Defendants’

failures to comply with the FCRA, Plaintiff has suffered credit and emotional

damages. (Doc #10, ¶ 22.) Plaintiff has also experienced undue stress and anxiety

due to Defendants’ failures to correct the errors in his credit file or improve his

financial situation by obtaining new or more favorable credit terms as a result of the

Defendants’ violations of the FCRA. (Doc #10, ¶ 22.) Moreover, Plaintiff has

suffered mental anguish, suffering, humiliation and embarrassment as a result of

Trans Union’s violations of the FCRA. (Doc #1, ¶¶ 54, 61.)




                                          3
        Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 4 of 13




                             STANDARD OF REVIEW

       To survive a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6),

a complaint must contain sufficient factual matter which, if accepted as true, “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 663

(2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. 663. When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief. Id., at 664.

                                LAW & ARGUMENT

       1.     Trans Union improperly submitted certain documents outside the
              pleadings

       In addition to making its arguments and addressing the well-pled allegations

in the First Amended Complaint, Trans Union attached to its motion certain

documents that are not referred to in the complaint.

       First, Trans Union submitted a Declaration of Don Wagner. (Doc #29-2.)

This declaration by Trans Union’s representative is not referred to in the complaint

and is an improper attempt by Trans Union to refute Plaintiff’s allegations, which

this Court must accept as true when considering Trans Union’s motion to dismiss.

Iqbal, supra. Therefore, Plaintiff requests this Court to disregard Doc #29-2.

                                            4
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 5 of 13




      Second, and relying on the Declaration of Don Wagner, Trans Union also

submitted purported investigation results dated August 18, 2018. (Doc #29-4; Doc

#29-1, p. 7.) In the complaint, Plaintiff refers to Trans Union file disclosures dated

July 12, 2018 and September 12, 2018. (Doc #10, ¶¶ 16, 21.) Plaintiff does not refer

to any investigation results from Trans Union in the complaint. Therefore, Plaintiff

requests this Court to disregard Trans Union’s purported investigation results dated

August 18, 2018. (Doc #29-4; Doc #29-1, p. 7.)

      2.        Plaintiff sufficiently pled that Trans Union inaccurately reported a
                scheduled monthly payment amount

      First, Trans Union argues that its reporting is accurate and that the reporting

of “historical payment terms” cannot be inaccurate as a matter of law. However,

Plaintiff did not allege that historical payment terms are reporting inaccurately.

Rather, Plaintiff alleged that Trans Union is reporting a positive scheduled monthly

payment amount owed by Plaintiff for the Santander tradeline. Plaintiff alleges that

the account was charged off and that he no longer has a scheduled monthly payment

amount owed to Santander. Plaintiff clearly pled the inaccuracy in the Santander

trade line: the $613.00 scheduled monthly payment obligation although Plaintiff has

no monthly payment obligation because the account is charged off and closed. (Doc

#10, ¶¶ 7-9.)

      Moreover, and more to the point, the Credit Reporting Resource Guide

(“CRRG”), which is the industry standard for credit reporting and which is certainly

                                           5
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 6 of 13




available to Trans Union, required the Santander trade line to be reported with a

scheduled monthly payment amount of $0 because the account was charged off.

(Exhibit 1.)

      Plaintiff informed Trans Union that the account was charged and that he no

longer had an obligation to make monthly payments. (Doc #10, ¶ 17-19.) Of course,

Trans Union already knew that before it received Plaintiff’s dispute, because Trans

Union had been reporting the account as charged off. (Doc #10, ¶ 8.) Therefore,

upon receiving Plaintiff’s dispute, Trans Union merely needed to review Plaintiff’s

dispute letter, review its records to determine that Plaintiff’s dispute letter was

accurate, review the credit reporting standards (Exhibit 1), and then correct its

reporting of the scheduled monthly payment amount to $0.

      Trans Union argues that its reporting is not misleading because it also reports

the trade line as closed, charged off and with a $0 balance. (Doc #29-1, p. 6.)

However, Trans Union’s argument is unavailing. First, Plaintiff alleges that Trans

Union’s continued reporting of the positive scheduled monthly payment amount not

only violated the FCRA, but negatively affected his credit score and caused damage

to Plaintiff. (Doc #10, ¶ 22.) Regardless of whether a lender would be misled by

reading the positive scheduled monthly payment amount (Plaintiff pleads that the

Santander trade line is misleading – Doc #10, ¶¶ 51, 58), Plaintiff is nonetheless

harmed. Second, Trans Union’s argument about the effect of its credit reporting on


                                         6
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 7 of 13




a potential lender does not address its violation of the FCRA, but only Plaintiff’s

damages. As discussed below, Plaintiff sufficiently pled his damages. (Doc #10, ¶¶

22, 54, 61.) Therefore, Trans Union’s argument lacks merit.

      In addition, Trans Union’s citation to several cases to support its argument

that historical payment terms cannot be inaccurate as a matter of law is inapposite,

because historical payment terms are not at issue. The issue is Trans Union’s

reporting of a positive scheduled monthly payment amount after the account was

charged off, which reporting does not meet the industry standards (Exhibit 1) and

which violates the FCRA.

      3.     Plaintiff sufficiently pled his claim under 15 U.S.C. § 1681e(b)

      Trans Union also argues that Plaintiff failed to establish one of his elements

because she did not plead that Trans Union published a consumer report to a third

party containing an inaccuracy. (Doc #29-1, p. 14.) However, Plaintiff did precisely

that when she pled that Trans Union reported inaccurate information about Plaintiff

to one or more third parties. (Doc #10, ¶¶ 51-52, 58.) Therefore, Plaintiff pled this

element.

      Apparently anticipating Plaintiff’s response, Trans Union argues that Plaintiff

failed “to identify to whom the reports were provided, when they were reported, or

how they were inaccurate.” (Doc #29-1, p. 14.) Trans Union’s argument is

unavailing. First, as discussed above, Plaintiff clearly pled the inaccuracy in his


                                         7
        Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 8 of 13




Trans Union credit file: the reporting of the $613.00 scheduled monthly payment

amount in the Santander trade line. Second, Trans Union seeks to hold Plaintiff to

a higher standard than required by Twombly, Iqbal and their progeny. Fortunately,

case law does not hold Plaintiff to Trans Union’s standard, but merely requires that

Plaintiff plead sufficient facts to state a plausible claim for relief, Iqbal, supra, which

Plaintiff did. Plaintiff does not need to plead facts with particularity, because

Plaintiff does not allege fraud, mistake, special damages, or any other matter that

requires pleading facts with particularity. Fed. R. Civ. P. 9(b), (g). Therefore, Trans

Union’s motion to dismiss should be denied.

      4.     Plaintiff sufficiently pled his claims under 15 U.S.C. § 1681i

      Trans Union also argues that Plaintiff’s claims under Section 1681i fail for

failing to plead an inaccuracy and failing to plead damages. (Doc #29-1, p. 16.) For

the reasons stated in this brief, Plaintiff properly pled the inaccuracy in his Trans

Union file and his damages. Therefore, Trans Union’s motion should be denied.

      Trans Union further argues that Plaintiff did not plead “any supporting facts

showing how the consumer reporting agency’s actions were unreasonable.” (Doc

#29-1, p. 17.) However, as discussed above, Plaintiff does not need to plead his

claims with particularity.

      Moreover, Trans Union seeks this Court to impose an impossible pleading

standard, as Plaintiff cannot know the communications between Trans Union and


                                            8
        Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 9 of 13




Santander until Plaintiff engages in discovery. Likewise, Plaintiff cannot know

Trans Union’s investigative procedures until Plaintiff engages in discovery.

Requiring a consumer to know and plead specific facts regarding the

communications between a consumer reporting agency and a furnisher or the details

of a furnisher’s investigative practices would prevent any consumer from filing any

lawsuit under the FCRA, as virtually no consumer would or could know such facts

before engaging in discovery. These matters are classic matters for discovery in

FCRA cases.

       Therefore, Trans Union’s motion should be dismissed.

       5.    Plaintiff sufficiently pled causation and damages against Trans
             Union

       Trans Union also argues that Plaintiff failed to adequately plead causation and

damages. (Doc #29-1, pp. 15-16.)

      Plaintiff plainly pled that she suffered credit and emotional damages as a

direct and proximate cause of Trans Union’s violations of the FCRA. (Doc #10, ¶

22.) Plaintiff further pled the she suffered undue stress and anxiety due to Trans

Union’s failure to correct the error in his credit file. (Doc #10, ¶ 22.) Plaintiff further

pled that as a direct and proximate cause of Trans Union’s violations of the FCRA,

she suffered mental anguish, suffering, humiliation and embarrassment. (Doc #10,

¶¶ 54, 61.) These are clearly allegations of causation and damages.




                                            9
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 10 of 13




      “[D]amages for mental distress are recoverable under the FCRA, even if the

consumer has suffered no out-of-pocket losses.” Moore v. Equifax Info. Servs., LLC,

333 F. Supp. 2d 1360, 1365 (N.D. Ga. 2004). Trans Union’s argument that Plaintiff

must allege when or how his condition occurred is without merit. Furthermore, as

discussed above, Plaintiff does not need to plead the level of specificity that Trans

Union proposes to support his claims. Plaintiff only needs to plead sufficient facts

to support a plausible claim for relief, Iqbal, supra, which Plaintiff has done.

      6.     Plaintiff sufficiently pled his claims for willfulness

      Plaintiff also alleged that Trans Union willfully violated the FCRA. (Doc #10,

¶¶ 53, 60.) As discussed above, Plaintiff does not need to plead specific facts about

Trans Union’s willfulness in violating the FCRA and cannot do so without engaging

in discovery. Moreover, “[c]onditions of the mind, such as knowledge, may be

alleged generally at the pleading stage. . . . Because Plaintiff may allege conditions

of the mind generally, Plaintiff’s allegations are sufficient to survive Defendant’s

Motion.” Hamm v. Equifax Info. Servs., LLC, No. 17-cv-03821-PHX-JJT, 2018 WL

3548759, at *4-5 (D. Ariz. July 24, 2018) (denying Trans Union’s motion to dismiss

for failure to sufficient plead willful violations of the FCRA), citing Fed. R. Civ. P.

9(b). Plaintiff’s general allegation that Trans Union willfully violated the FCRA

therefore is sufficient to survive Trans Union’s motion. Also, “[t]o assert a claim

for willful non-compliance, Plaintiff does not need to prove actual damages.” Taylor


                                          10
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 11 of 13




v. Screening Reports, Inc., 294 F.R.D. 680, 687 (N.D. Ga. 2013). Therefore, Plaintiff

has sufficiently pled his claims for Trans Union’s willful violations of the FCRA.

      7.     If necessary, Plaintiff should be permitted to amend his complaint

      Plaintiff believes that he clearly pled sufficient facts to state a claim for relief

against Trans Union. However, if this Court determines that Plaintiff failed to plead

sufficient facts, Plaintiff requests this Court to grant leave for him to amend the

complaint to do so.

      Leave to amend the complaint should be freely given. Fed. R. Civ. P. 15(a)(2).

“In the absence of any apparent or declared reason—such as undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should,

as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962),

quoting Fed. R. Civ. P. 15(a).

      Here, none of the factors for denying leave to amend are present. Although

Plaintiff claims actual damages against Trans Union in the form of economic and

emotional damages, Plaintiff believes he does not need to plead such damages with

particularity to survive a motion to dismiss. Similarly, Plaintiff does not believe he

needs to plead other matters with the particularity that Trans Union suggests.

However, if this Court determines that Plaintiff did not sufficiently support his


                                           11
       Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 12 of 13




claims, Plaintiff requests this Court to permit his to amend the complaint to plead

more specific facts.

                                     CONCLUSION

      For the foregoing reasons, Plaintiff requests this Court to deny Trans Union’s

motion to dismiss in its entirety.



DATED: February 6, 2019
                                 Respectfully submitted,

                                 ALEX SIMANOVSKY & ASSOCIATES, LLC

                                 By: /s/ Alex Simanovsky
                                 Alex Simanovsky
                                 Georgia Bar No. 646874
                                 2300 Henderson Mill Road, Suite 300
                                 Atlanta, GA 30345
                                 Telephone: (678) 781-1012
                                 Facsimile: (877) 570-5413
                                 E-Mail: alex@a-s-law.com
                                 Attorneys for Plaintiff,
                                 Roosevelt Meeks


                                     Proof of Service

      I, Alex Simanovsky, hereby state that on February 6, 2019, I served a copy of
the foregoing document upon all parties and counsel as their addresses appear of
record via the Court’s CM/ECF system.

                                 /s/ Alex Simanovsky




                                           12
      Case 1:18-cv-03666-TWT Document 31 Filed 02/06/19 Page 13 of 13




            LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing pleading filed with the Clerk of Court has been

prepared in 14 point Times New Roman font in accordance with Local Rule 5.1(C).



      Dated: February 6, 2019




                                       13
